NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                 is not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit


                                        04-7042


                                  LLOYD WILLIAMS,

                                                                       Claimant-Appellant,

                                           v.

                 ANTHONY J. PRINCIPI, Secretary of Veterans Affairs,

                                                                  Respondent-Appellee.

                           ___________________________

                            DECIDED: November 5, 2004
                           ___________________________



Before LOURIE, RADER, and GAJARSA, Circuit Judges.

GAJARSA, Circuit Judge.

      Lloyd Williams appeals from an order of the United States Court of Appeals for

Veterans Claims (“Veterans Court”), which affirmed a decision by the Board of

Veterans’ Appeals (“Board”) denying Mr. Williams’s request for an earlier effective date

for an award of service connection for post-traumatic stress disorder.         Williams v.

Principi, No. 02-1352 (Vet. App. September 16, 2003). Because statutorily we do not

have jurisdiction to review the factual determinations of the Veterans Court or the

Veterans Court’s application of law to facts, we dismiss the appeal.
                                     I.       BACKGROUND

       Mr. Williams served on active duty in the U.S. Army from December 1967 to

December 1969, during which time he was stationed in Vietnam. On September 6,

1983, Mr. Williams filed a claim with the Veterans Administration (VA) for an award of

service connection for Post Traumatic Stress Disorder (PTSD) and other non-

psychiatric disabilities. In January 1984, the VA Regional Office (“RO”) determined that

the evidence submitted did not establish service connection for any of Mr. Williams’s

September 1983 claims.

       On September 9, 1986, Mr. Williams filed a claim with the RO for a series of non-

psychiatric ailments and three psychiatric disabilities: somatic and emotional distress,

schizophrenic paranoid type, and PTSD. The RO treated Mr. Williams’s 1986 claim as

a request to reopen his claim that was disallowed in 1984. Mr. Williams’s 1986 claim

was denied on the grounds that he had not submitted new and material evidence

justifying a change in the RO’s previous decision.

       On January 7, 1987, Mr. Williams filed a timely Notice of Disagreement indicating

his intention to appeal the RO decision denying his 1986 claim. As required by 38

U.S.C. § 7105(d)(1), the RO provided Mr. Williams with a Statement of the Case

identifying the issues with which disagreement had been expressed. Included among

the issues identified was whether Mr. Williams had submitted new and material

evidence warranting a change in prior decisions denying service connection for “a

nervous condition.” After a hearing regarding Mr. Williams’s claim, the RO maintained

its rating decision that Mr. Williams was not entitled to service connection for any of his




04-7042                                   2
claims, including “paranoid personality with history paranoid schizophrenia” and “Post

Traumatic Stress Disorder.”

       In November 1987, Mr. Williams appealed the RO’s continued rating decision. In

a decision issued October 17, 1990, the Board of Veterans’ Appeals determined that

Mr. Williams had not established that “any current acquired psychiatric disorder is

related to service.” The Board also held that Mr. Williams had not submitted evidence

justifying the reopening of his previously denied claim.

       On February 18, 1992, Mr. Williams submitted correspondence to the RO that

was treated as a request to reopen his claim for service connection for an acquired

psychiatric disorder. After protracted correspondence with Mr. Williams and a 1997

appeal to the Board, the RO issued a rating decision in May 1999 that found a service

connection for Mr. Williams’s PTSD with a 100% rating. The rating decision was made

effective as of February 18, 1992, the date that Mr. Williams filed his reopened claim.

       Mr. Williams appealed the effective date of the rating decision, claiming that the

associated benefits should relate back to 1970. In June 2002, the Board affirmed the

assigned effective date in accordance with 38 U.S.C. § 5110(a), which provides that the

effective date of a claim reopened after final adjudication shall not be earlier than the

date that the application for the reopened claim was received. Mr. Williams, acting pro

se, appealed the Board’s 2002 decision to the Veterans Court where he argued that the

recommendations of an Army doctor who treated him while in Vietnam had been

ignored and that the Board had not properly considered certain Army regulations. Slip

op. 3. The Veterans Court held that Mr. Williams had not demonstrated how correction




04-7042                                  3
of these alleged errors would entitle him to an effective date earlier than February 18,

1992 and affirmed the 2002 Board decision. Id.

       Mr. Williams, now represented by counsel, has appealed to this court to vacate

the Veterans Court’s decision and remand for further adjudication of his entitlement to

an earlier effective date.    Before this court, Mr. Williams alleges for the first time that

there were deficiencies in the Statement of the Case provided prior to the 1990 Board

decision and that those deficiencies deprived the Board of the authority to issue a final

decision on Mr. Williams’s 1986 claim of service connection for PTSD. Specifically, Mr.

Williams asserts that the Statement of the Case failed to independently address each of

the psychiatric diagnoses for which he had claimed benefits and instead collectively

treated the independent diagnoses under the heading “nervous condition.” In support of

his assertion that this treatment was improper, Mr. Williams relies heavily on

particularized interpretations of the procedural statutes providing for review of veterans’

claims by the Board, 38 U.S.C. §§ 7102 - 7105. For the reasons explained below, we

do not have jurisdiction to hear Mr. Williams’s appeal.

                                    II.    DISCUSSION

       This court’s jurisdiction to review decisions by the Veterans Court is narrowly

circumscribed by the provisions of 38 U.S.C. § 7292. Forshey v. Principi, 284 F.3d

1335, 1338 & 1353 (Fed. Cir. 2002) (en banc).         The jurisdictional grant is found in 38

U.S.C. § 7292(a) which states that this court may review decisions of the Veterans

Court with respect to “validity of . . . a rule of law or of any statute or regulation . . . or

any interpretation thereof (other than a determination as to a factual matter) that was

relied on” by the Veterans Court. 38 U.S.C. § 7292(a). The statute expressly withholds




04-7042                                    4
the authority to review “(A) a challenge to a factual determination, or (B) a challenge to

a law or regulation as applied to the facts of a particular case” except with regard to

constitutional issues. 38 U.S.C. § 7292(d)(2). If a case does not meet the very limited

criteria specified by 38 U.S.C. § 7292, we do not have jurisdiction to hear it and must

dismiss the appeal. Woodson v. Brown, 87 F.3d 1304, 1307 (Fed. Cir. 1996).

       At its core, Mr. Williams’s case reduces to the assertion that the effective date of

his award was improperly determined by the Board and the Veterans Court because the

1990 Board decision did not actually resolve his PTSD claim. Fundamental to this

argument are the facts surrounding the content of Mr. Williams’s submitted claims, the

language used in the denial of those claims, the terminology of the Statement of the

Case and the substance of his subsequent appeals.           Although Mr. Williams relies

heavily on particular interpretations of certain procedural statutes, at best this argument

is a request to apply issues of law, which were not presented below, to particular facts,

many of which were not determined below. We are without authority to grant the relief

requested. 38 U.S.C. § 7292(d)(2).

                                     CONCLUSION

       For the foregoing reasons, we dismiss Mr. Williams’s appeal for lack of

jurisdiction.


       No costs.




04-7042                                  5